                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

MARKEL INSURANCE COMPLANY,                         )
          Plaintiff,                               )
                                                   )
       v.                                          )   CAUSE NO.: 2:16-CV-220-JVB-JPK
                                                   )
UNITED EMERGENCY MEDICAL                           )
SERVICES, LLC, et al.,                             )
           Defendants.                             )
                                                   )
                                                   )
UNITED EMERGENCY MEDICAL                           )
SERVICES, LLC,                                     )
           Third Party Plaintiff,                  )
                                                   )
       v.                                          )
                                                   )
INSURANCE SERVICE CENTER, INC.                     )
n/k/a ARTHUR J. GALLAGHER & CO.,                   )
           Third Party Defendant.                  )

                                     OPINION AND ORDER

       This matter is before the Court on Rau’s Motion for Leave to File Sealed Document Re

Markel Summary Judgment and Rau’s Cross-Motion for Summary Judgment (Doc. 94) [DE 112],

filed by Defendant Lilian Rau on January 4, 2019. No response was filed, and the deadline by

which to do so has passed.

       Rau asks for the Court’s leave to file a page from an insurance policy under seal. Rau

represents that the document contains “commercially sensitive data.” The Court recognizes that

Rau may not be the party that designated the document as confidential.

       Pursuant to Northern District of Indiana Local Rule 5-3, “[n]o document will be maintained

under seal in the absence of an authorizing statute, Court rule, or Court order.” N.D. Ind. L.R. 5-

3(a). The public pays for the courts and, thus, has an interest in judicial records. Forst v. SmithKline
Beecham Corp., 602 F. Supp. 2d 960, 974 (E.D. Wis. 2009). The general presumption that judicial

records are public is overridden when “the property and privacy interests of the litigants . . .

predominate in the particular case.” Citizens First Nat’l Bank v. Cincinnati Ins. Co., 178 F.3d 943,

945 (7th Cir. 1999). The agreement of the parties is no substitute for the good cause required for

sealing a document, as the parties do not adequately represent the public’s interest. Id.

       The Seventh Circuit Court of Appeals has instructed that “many litigants would like to

keep confidential the salary they make, the injuries they suffered, or the price they agreed to pay

under a contract, but when these things are vital to claims made in litigation they must be revealed.”

Baxter Int’l., Inc. v. Abbott Labs., 297 F.3d 544, 547 (7th Cir. 2002).

       The rationale presented by Rau for the sealing of the document at issue is that it has been

marked as confidential pursuant to the agreed protective order issued in this case. More

justification is needed before the Court will authorize sealing the document. This motion is denied,

but Rau or another party may renew the request in a motion that sets forth a more robust argument

in support of maintaining the document under seal.

       Therefore, the Court hereby DENIES without prejudice Rau’s Motion for Leave to File

Sealed Document Re Markel Summary Judgment and Rau’s Cross-Motion for Summary Judgment

(Doc. 94) [DE 112]. If no further request to maintain the document under seal is made by January

31, 2019, then the Court will have the seal lifted.

       So ORDERED this 22nd day of January, 2019.

                                                   s/ Joshua P. Kolar
                                                   MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                   UNITED STATES DISTRICT COURT




                                                  2
